                   Case 2:19-cv-01191-JAM-CKD Document 32 Filed 11/10/20 Page 1 of 1

  AO 154 (10/03) Substitution of Altomey



                                           United States District Court
                                           Eastern District     District of       California


                        McCoy et al.                                         CONSENT ORDER GRANTING
                                               Plaintiff(s).                 SUBSTITUTION OF ATTORNEY
                               V.

                   City of Vallejo et al.
                                                                             CASE NUMBER: 2:19-cv-01191-JAM-CKD
                                             Defendant(s).

           Notice is hereby given that, subject to approval by the court,                         Mark Thompson                          substitutes
                                                                                                     (Party (s) Name)

                           Michael G. Coiantuono                             ^ State Bar No.        143551           as counsel ofrecord in place of
                             (Name of New Attorney)

                Dale Long Allen, Jr.
                                                         (Name of Attorney (s) Withdrawing Appearance)


 Contact information for new counsel is as follows:

           Firm Name:                  Coiantuono Highsmith & Whatley
           Address:                    420 Sierra College Drive Suite 140 Grass Valley, CA 95945
           Telephone:                  530-432-7357                                 Facsimile 530-432-7356
           E-Mail(Optional):           mcolantuono@chwlaw.us

 I consent to the above substitution.

 Date:
                                                                                                           (Signature of Party (s))

 I consent to being substituted.                                                                         Dale Long Allen, Jr.
 Date:          11/05/2020
                                                                                                    (Signature of Former Attorney (s))

 I consent to the above substitution.                                                                Michael G^^limiTibno
 Date;         September 23, 2020
                                                                                                         (Signature of New Altomey)
The substitution of attorney is hereby approved and so ORDERED.


Date:

                                                                                                                   Judge

[Note: A separate consent order ofsubstitution must be filed by each new attorney wishing to enter an appearance.)
242363.1
